DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 1–7 in the reply filed on Mar. 8, 2021 is acknowledged.

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al., US 5,755,844 (“Arai”). Claims 3 are rejected under 35 U.S.C. 103 as being obvious over Arai in view of Holmes et al., US 2005/0193695 (“Holmes”). Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Arai. Claims 5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Arai in view of Manniso et al., US 4,878,930 (“Manniso”).
Regarding claim 1, Arai teaches the limitation of the claim: 
“A filter cartridge (tubular element 2, Arai Fig. 1, col. 6, ll. 58–62) comprising: 
a. filtration media (tubular filter 20, id. at Fig. 1, col. 6, ll. 63–65) defining an interior area (interior of tubular filter 20, id. at Fig. 1, col. 6, ll. 63–65) and extending between a first end (the top end of the tubular filter 20, id. at Fig. 1, col. 6, ll. 63–65) and a second end (the bottom end of tubular filter 20, id. at Fig. 1, col. 6, ll. 63–65); 
b. an open end cap coupled to the filtration media at the first end (first enforcement end plate 22, couple to the tubular filter 20 at the first end, id. at Fig. 1, col. 6, ll. 63–65), the open end cap having an end face (first enforcement end plate 22 having an end face 220, id.
c. a seal structure (as shown in id. at Fig. 3) having an end face (end 44, id. at Fig. 3, col. 8, ll. 35–37) and an outwardly directed radial sealing surface (ring shape guide 45, id. at Fig. 3, col. 8, ll. 35–38), wherein the seal structure is located entirely within the filtration media interior area (the seal structure as shown is located entirely within the filtration media interior of tubular filter 20 id. at Fig. 3) such that the seal structure end face is axially spaced from the open end cap end face (end 44 is axially spaced from the open end cap end face 220, id. at Fig. 3).”

    PNG
    media_image1.png
    834
    1364
    media_image1.png
    Greyscale

Claim 2 requires that the filter cartridge of claim 1, wherein the seal structure is connected to the open end cap by an extension member. 
Arai’s seal structure is connected to the open end cap 22 by the lip 46, i.e., the “extension member.” Arai Fig. 3, col. 12, ll. 14–15. 
Claim 3 requires that the filter cartridge of claim 1, wherein the seal structure is formed from the same material as the open end cap. 
Arai discloses that the seal structure is formed of urethane rubber. Arai Fig. 3, col. 8, ll. 38–47. Arai does not disclose that the open end cap 22 is formed from urethane. However, in the analogous art of filter cartridge end caps, Holmes discloses the use of urethane end caps in air filters. Holmes [0007]. It would have been obvious for Arai’s open end cap 22 to be made from urethane because it is conventional for air filter end caps to be formed from urethane. In which case, Arai’s seal structure is formed from the same material as Arai’s open end cap 22.
Claim 4 requires that the filter cartridge of claim 2, wherein the seal structure, extension member, and open end cap are integrally formed as a singular component. 
Arai discloses its seal structure and extension member 46 being formed as a singular component. Arai Fig. 3, col. 12, ll. 6–17. Arai does not disclose that its open end cap 22 is formed as a singular component with the seal structure 4A and extension member 46. However, the use of singular component construction instead of the structure disclosed by Arai is merely a matter of obvious engineering choice. MPEP 2144.04(V)(B).
Claim 5 requires that the filter cartridge of claim 1, further including a support frame located within the interior space, the support frame being configured to support the filtration media. Claim 7 requires that the filter cartridge of claim 5, wherein the seal member structure extends from the support frame.
Arai discloses a tubular outer-peripheral reinforcement 21 disposed at the outer peripheral and being configured to support the filtration media 20. Arai Fig. 1, col. 6, ll. 63 – col. 7, ll. 4. Arai does not disclose a support frame located within the interior space. 
However, in the analogous art of cartridge filter frames, Manniso discloses an inner support frame 3 for supporting the filter medium 4. Manniso Fig. 2, col. 5, ll. 48–52. It would have been obvious to include Manniso’s inner support frame 3 at the inner wall of Arai’s filtration media 20 for a stronger support for Arai’s tubular filter 20. In which case, the seal member structure 4A extends from Manniso’s inner support frame 3 at the inner wall of Arai’s filtration media 20. 
Claim 6 requires that the filter cartridge of claims 1, wherein the seal structure is formed from a polyurethane material. Arai’s seal structure is formed from urethane rubber, which is polyurethane. Arai Fig. 3, col. 8, ll. 38–47. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776